1

2
                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT

3
                                                                 EASTERN DISTRICT OF WASHINGTON



                                                                   Jul 12, 2021
4                                                                     SEAN F. MCAVOY, CLERK



5                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
6

7
      CHERYL BOLIN,
8                                                NO: 4:20-CV-5148-RMP
                                  Plaintiff,
9                                                ORDER OF DISMISSAL WITH
            v.                                   PREJUDICE
10
      FERGUSON ENTERPRISES, LLC,
11
                                  Defendant.
12

13         BEFORE THE COURT is a Stipulation of Dismissal with Prejudice, ECF No.

14   10. Having reviewed the Stipulation and the record, the Court finds good cause to

15   approve dismissal. Accordingly, IT IS HEREBY ORDERED:

16         1. The Stipulation of Dismissal with Prejudice, ECF No. 10, is

17               APPROVED.

18         2. Plaintiff’s Complaint is dismissed with prejudice and without fees or

19               costs to any party.

20         3. All pending motions, if any, are DENIED AS MOOT.

21         4. All scheduled court hearings, if any, are STRICKEN.


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
1          IT IS SO ORDERED. The District Court Clerk is directed to enter this

2    Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

3    close this case.

4          DATED July 12, 2021.

5
                                                s/ Rosanna Malouf Peterson
6                                           ROSANNA MALOUF PETERSON
                                               United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
